Valentine, J.:
I concur in the decision of this case, because I believe that the decision is sustained by all or nearly all of the authorities in other states where they have codes similar to ours; and yet it seems to me that such authorities have gone astray. It seems to me, that the spirit of the code, as well as its express words, requires that a cause of action should be stated by making “a statement of the facts constituting the cause of action, in ordinary and concise language, and without repetition.” (Code, sec. 87.) And it seems to me, that where a cause of action is founded upon a special contract, and upon special facts and special circumstances, the facts constituting such cause of action — the real facts — cannot be stated in ordinary language by using one of the old common-law “common counts.” I think that the real, facts constituting the cause of action should be stated just as they actually occurred, and that to resort to one of the old “common counts” to state a cause of action founded upon a special contract, or special facts, is not to state the real facts as they actually occurred, but is virtually to adopt “fictions in pleadings,” which have been expressly abolished by the code. (Code, sec. 116.) Therefore, while I concur in the decision because I think the authorities sustain it, yet I must express my regrets that such authorities exist.